Title: To James Madison from John Armstrong, Jr., 4 April 1807
From: Armstrong, John, Jr.
To: Madison, James



4 April 1807 Paris.

In the month of November last, a person of the name of Browne, (a merchant of Philadelphia) arrived in Paris, and to more than one person, spoke of a great political project of Mr. Burr, in a way perfectly enigmatical to his hearers, and to myself, to whom they had reported it.  Nor was it, untill this great project got into the news-papers, that I could understand either the praises lavished on Mr. B. or the predictions, which were both frequent & solemn, of his future political ascendancy.  When however the news-paper explosion reached us, I was no longer at a loss to interpret these riddles, and accordingly directed my informant to pay to Mr. Browne, his opinions and conduct very particular attention.  The consequence of which was, that I very soon learnt, that this panegyrist of Mr. Burr & his projects, was assiduously employed in purchasing arms and accoutrements, & that in particular, he was, (under the cover of James Swan of Boston) driving a bargain with the Dutch Government for 60,000 stands which they had for sale.  The enclosed letter will explain the present State of this business and the means hitherto employed to obstruct its progress and accomplishment.
Your last letter is dated the 10th. of December, & our news-paper Accts no later than the 15th. Jan.  The suggestion that Mr. Talleyrand was in Berlin, is unfounded.  Reports of negociation and even of peace may reach you, but they are not to be credited.  If Turkey should yield, which is probable, it will give, at least, a new direction to the War.  With very distinguished consideration, I have the honor to be, Sir, Your Most Obedient & very humble Servant

John Armstrong

